        Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
                         :                                CRIMINAL ACTION
                         :                                NO. 10-177-02
    v.                   :
                         :
RICHARD GOODE            :
                         :

                                MEMORANDUM

KENNEY, J.                                                    November 02, 2020

        Defendant Richard Goode brings this pro se Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(l)(A)(i), arguing that his asthma places him at a

heightened risk of serious complications were he to contract the COVID-19 virus

while    incarcerated.   The   Government     opposes   Defendant’s   Motion       for

Compassionate Release (“Motion”) based on its consideration of the 18 U.S.C. §

3553(a) factors and argues that his asthma does not present an extraordinary and

compelling reason to warrant a reduction of his sentence under the compassionate

release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act.

Because Mr. Goode’s medical condition and his commendable work to better

himself during his incarceration do not meet the requirements for compassionate

release under the compassionate release statute, the Court will deny his Motion.

 I.     BACKGROUND

        A. Mr. Goode’s Criminal History

                                          1
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 2 of 19




      Mr. Goode is a career offender with a history of drug and firearm offenses.

See ECF No. 95 at 7. He is currently serving his sentence that stems from a March

10, 2010 arrest. Mr. Goode was arrested while in possession of one bag of cocaine

weighing approximately 13.27 grams, 22 packets of “crack” cocaine weighing

approximately 3.98 grams, and 4 packets of heroin weighing approximately 72

milligrams. ECF No. 99 at 61. The arrest occurred within 1,000 feet of the Stephen

A. Douglas School located at 2700 East Huntington Street in Philadelphia, PA. Id.

at 66. At the time of this arrest, Mr. Goode was on parole from a state sentence. ECF

No. 95 at 27.

      On December 13, 2010, Mr. Goode pleaded guilty to the following: one count

of possession with intent to distribute cocaine, a Schedule II controlled substance, in

or near a school zone, in violation of 21 U.S.C. §§ 841(a)(I) and 860; one count of

possession with intent to distribute heroin, a Schedule II controlled substance, in or

near a school zone, in violation of 21 U.S.C. §§ 841(a)(l) and 860; and one count of

possession with intent to distribute cocaine base (“crack”), a Schedule II controlled

substance, in or near a school zone, in violation of Title 21 U.S.C. §§ 841(a)(l) and

860. ECF 108 at 1. On March 11, 2011, the Honorable Robert F. Kelly sentenced

Mr. Goode to 210 months imprisonment based on his status as a career offender

under the United States Sentencing Guideline (“USSG”) § 4B1.1. ECF No. 108 at




                                          2
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 3 of 19




1–2. His sentence was enhanced under USSG § 4B1.1 based on two prior state

convictions for the manufacture and delivery of controlled substances. Id. at 2.

      Mr. Goode is incarcerated at the FCI Petersburg Low in Hopewell, Virginia,

and has an expected release date of April 17, 2025. ECF No. 126 at 3.

      B. Mr. Goode’s Health History

      Mr. Goode is a 40-year-old man with a history of asthma. He receives regular

care for his asthma in the Chronic Care Clinic at FCI Petersburg. Mr. Goode has

experienced asthma his whole life. Before this year, Mr. Goode’s symptoms were

generally stable and controlled by medication. See ECF 127 at 10 (noting “mild

intermittent asthma diagnosis;” stating “[p]atient is stable.”). On April 23, 2020, Mr.

Goode was treated by the Bureau of Prisons (“BOP”) health services after

experiencing “[shortness of breath] when he walk[ed] a short distance, . . . chest

tightness, and non-productive cough.” ECF No. 123 at 5. At that appointment, he

reported using a rescue inhaler daily and experiencing occasional nighttime

symptoms. Id. In an April 29, 2020 follow up visit, his physician noted that his

asthma was controlled with medication and that Mr. Goode was “stable on [his]

current regimen.” Id. at 3.

      On June 3, 2020, Mr. Goode returned to BOP health services for a sick call

noting that he “still wheezes and [is] tired when he walks some distance.” ECF No.

127 at 2. He reported using his prescribed Albuterol inhaler about four times per day



                                          3
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 4 of 19




in addition to his prescribed daily inhaler. Id. At that appointment, Mr. Goode’s

provider noted that his “moderate persistent asthma” was possibly exacerbated by

an upper respiratory infection. Id. She prescribed Mr. Goode daily Prednisone tablets

and advised him to avoid irritants such as dust. Id. at 3, 2. Mr. Goode denied

experiencing any shortness of breath or fever. Id. at 2.

II.   DISCUSSION

      Mr. Goode pro se moves for compassionate release under 18 U.S.C. §

3582(c)(l)(A)(i). ECF No. 123 at 1. “[A]s a general matter, a court cannot modify a

term of imprisonment after it has been imposed without specific authorization.”

McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007). Under the First

Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), a defendant may petition the court to reduce

or modify a term of imprisonment where (1) “extraordinary and compelling reasons

warrant such a reduction,” (2) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission,” and (3) “after considering the

factors set forth in [18 U.S.C.] section 3553(a) to the extent that they are applicable.”

18 U.S.C. § 3582(c); see also United States v. Rodriguez, 451 F.Supp.3d 392, 395

(E.D. Pa. 2020). A defendant filing a motion under § 3582(c)(1)(A)(i) must have

“fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf” or have experienced a “lapse of 30 days




                                           4
        Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 5 of 19




from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). 1

       Congress has not defined the term “extraordinary and compelling reasons” but

rather delegated that responsibility to the Sentencing Commission. See U.S.S.G §

1B1.13. The Sentencing Guidelines set out three specific “extraordinary and

compelling reasons” based on the defendant’s medical condition, age, or family

circumstances. See § 1B1.13 n.1(A)-(C). The guidelines also include a fourth “catch-

all” provision which allows a court to determine whether some other extraordinary

or compelling reason exists. See § 1B1.13 n.1(D). 2 In the present case, only the

fourth catch-all provision applies.




1
 The Government does not contest that Mr. Goode meets this threshold requirement. See
generally ECF No. 126.
2
  Before the First Step Act was enacted in 2018, “only the Director of the Bureau of Prisons . . .
could file . . . ‘compassionate-release motions’” under § 3852(c)(1)(A)(i). Rodriguez, 2020 WL
1627331, at *2. Although “the First Step Act amended § 3582(c)(1)(A) to allow prisoners to
directly petition courts for compassionate release, removing the BOP’s exclusive ‘gatekeeper’
role,” the Sentencing Commission “has not updated its policy statement to account for the
changes . . . and the policy statement is now clearly outdated.” Id. at *2–3; see also United States
v. Pawlowski, 2020 WL 2526523, at *5 n.8 (E.D. Pa. May 18, 2020), aff’d, 2020 WL 3483740
(3d Cir. June 26, 2020) (“The Sentencing Commission has not updated the policy statement to
account for this statutory change, and the policy statement is clearly outdated in some respects,
as it continues to track the former statutory language permitting a court to reduce a term of
imprisonment only ‘[u]pon motion of the Director of the Bureau of Prisons.’” (quoting U.S.S.G.
§ 1B1.13 & cmt. n.4)). A majority of courts have found that, in its current form, the Sentencing
Commission’s policy statement “provides helpful guidance, [but] … does not constrain [a
court’s] independent assessment of whether ‘extraordinary and compelling reasons’ warrant a
sentence reduction under § 3582(c)(1)(A).” Rodriguez, 2020 WL 1627331, at *4 (alteration in
original) (citation omitted) (collecting cases).

                                                 5
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 6 of 19




      A. Defendant’s Motion for Compassionate Release

      In his Motion for Compassionate Release, Mr. Goode argues that his asthma,

combined with his likelihood of contracting COVID-19 while incarcerated

constitutes an extraordinary and compelling reason for this Court to grant his request

for compassionate release. See ECF No. 123 at 1. He contends that, according to the

CDC, people with “asthma, COPD or any other lung or respirtory [sic] disease” face

a high risk of death from the COVID-19 virus. Id. Mr. Goode argues that BOP’s

mitigation efforts are insufficient to protect inmates from infection, specifically

because the dorm-style housing units within FCI Petersburg Low make it

“impossible to practice social distancing” and because inmates did not initially

receive face masks or hand sanitizer. Id. When Mr. Goode filed his Motion, FCI

Petersburg Low had no positive COVID-19 cases. See id. As of filing, the facility

has reported 147 recovered cases and no deaths among inmates. “COVID-19 Inmate

Test Information,” BUREAU OF PRISONS, https://www.bop.gov/coronavirus/index.jsp

(accessed Oct. 30, 2020).

      Courts may consider “the history and characteristics of the defendant” as part

of the § 3553 factors analysis. To that end, Mr. Goode’s Motion shows that he is

enrolled in the vocational training masonry program and has completed several

courses, including one on financial literacy. ECF No. 123 at 8–9. He argues that




                                          6
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 7 of 19




these classes are an effort to better himself and ensure he will become a productive

member of society upon his eventual release from custody. Id. at 2.

      B. The Government’s Response in Opposition

      The Government’s August 6, 2020 Response argues that Mr. Goode’s Motion

should be denied “given the danger that defendant presents to the community, the

length of his sentence remaining, and the fact that his asthma does not present a

definite risk identified by the CDC for severe disease if he were to contract COVID-

19.” ECF No. 126 at 1.

      The Government first argues that Mr. Goode failed to present an

“extraordinary and compelling reason” for his release as required under 18 U.S.C. §

3582(c)(l)(A)(i)(1). ECF No. 126 at 13. To support this claim, the Government

references a July 17, 2020 update to the CDC list of COVID-19 high-risk factors.

Id.        (citing        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html). On that page, the CDC lists

underlying conditions that “are at increased risk of severe illness from COVID-19”

and those that “might be at an increased risk for severe illness from COVID-19.” In

the Government’s view, “inmates with conditions on the latter list do not present an

extraordinary basis for relief.” Id. Because “moderate to severe asthma” is one of

the conditions contained on that latter list of conditions that only “might” pose an




                                         7
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 8 of 19




increased risk of severe illness, the Government does not consider it an

“extraordinary and compelling reason” sufficient to support early release. Id. at 14.

      Further, the Government claims that whether Mr. Goode suffers from

moderate to severe asthma at all “is debatable.” ECF No. 126 at 14. According to

Mr. Goode’s medical records, he has “long presented mild asthma” and did not

report new complaints until April 23, 2020 “after the pandemic began.” Id. In its

Motion, the Government states, “[o]n this record, it is possible that Goode presents

moderate asthma; it is also possible that he does not and recently exaggerated his

symptoms.” Id.

      The Government goes on to argue that, even if Mr. Goode’s asthma constitutes

an “extraordinary and compelling reason” for early release, his Motion should be

denied based on a consideration of the § 3553(a) factors. See ECF No. 126 at 16.

The Government argues that Mr. Goode “continues to present a danger to the

community” and that his Motion “fails to demonstrate how release, 120 months into

a 210-month sentence for serious drug trafficking crimes, reflects the seriousness of

the offenses, promotes respect for the law, and provides just punishment for the

crimes.” Id.

      C. Defendant’s Reply

      On September 1, 2020, Mr. Goode filed a Motion for Extension of Time to

reply to the Government’s response “due to a sudden rash of COVID 19 positive


                                          8
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 9 of 19




diagnosis [sic]” at FCI Petersburg Low and a resulting lockdown which required

inmates stay within their unit and limit access to the law library. ECF No. 130 at 1.

He ultimately filed his Reply to Government’s Response on October 13, 2020. See

ECF No. 134. In that Reply, he informed the court that FCI Petersburg had

experienced a “drastic outbreak of COVID-19” including “more than 100 positive

cases” among staff and inmates as well as “one confirmed death” since he filed his

initial Motion in April. Id. at 1. According BOP data, that unfortunate death occurred

in the nearby FCI Petersburg Medium facility where Mr. Goode does not reside.

“COVID-19        Inmate      Test     Information,”     BUREAU       OF     PRISONS,

https://www.bop.gov/coronavirus/index.jsp (accessed Oct. 30, 2020).

      Mr. Goode’s Reply reiterates his argument that perceived inadequacies with

the BOP’s response to the pandemic in FCI Petersburg Low “pose a particularized

risk to him, to cause him to contract COVID-19.” ECF. No. 134 at 4. Those

inadequacies include a lack of PPE and hand sanitizer as well as difficulties social

distancing inherent to the prison’s dorm-style housing. Id.

      Mr. Goode also rejects the Government’s characterization of the severity of

his asthma. In his Reply, he explained that he is has been diagnosed with moderate

to severe asthma and is currently prescribed three different inhalers which he takes

four times per day, twice per day, and once per day, respectively. ECF. No. 134 at

5. He concedes that his asthma was managed “months prior, before any outbreak of



                                          9
      Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 10 of 19




positive COVID-19 cases” at FCI Petersburg Low. Id. at 7. Yet, he argues that his

circumstances have changed and the presence of active cases in the facility places

him in immediate danger. Id.

      Mr. Goode further rejects the Government’s allegation that he presents a

danger to the community. He notes that he has already been transferred by BOP from

a medium security facility to FCI Petersburg Low and that he is presently under

consideration for transfer to a minimum-security camp facility. ECF. No. 134 at 7.

“If [he] was truly a threat to the community/society, the BOP would never drop his

custody level . . . much-less [sic] allow him to be transferred to a CAMP facility.”

Id. Further, Mr. Good has received a 31-month time credit for good behavior which

reduced his sentence to 179 months. Id.

      D. The Government’s Surreply

      The Government filed its Surreply in Opposition to Defendant’s Motion on

October 19, 2020. See ECF No. 136. The Surreply notes that, though there was an

outbreak at FCI Petersburg Low, all infected inmates have recovered and there are

no active cases. Id. at 1. The Government argues that the lack of deaths and active

cases in the facility show “it is obvious that BOP’s extraordinary measures have had

a beneficial effect.” Id. Finally, the Government reiterates its position that Mr.

Goode’s asthma “is an insufficient basis for the extraordinary remedy of




                                          10
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 11 of 19




compassionate release, particularly for a person his age without other risk factors.”

Id. at 2.

       E. Analysis

       Under 18 U.S.C. § 3582(c)(l)(A)(i), a court may modify a term of

imprisonment after it has been imposed only under certain conditions, including

when (1) “extraordinary and compelling reasons warrant such a reduction,” (2) “such

a reduction is consistent with applicable policy statements issued by the Sentencing

Commission,” and (3) “after considering the factors set forth in [18 U.S.C.] section

3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c); see also

Rodriguez, 2020 WL 1627331, at *2-3.

            i.   Extraordinary and Compelling Circumstances

       The danger COVID-19 presents to Mr. Goode, an individual with asthma, is

not an “extraordinary and compelling” reason sufficient to justify granting early

release. Though this Court acknowledges the real danger posed by COVID-19, the

Court must evaluate Mr. Goode’s Motion within the constraints imposed by 18

U.S.C. § 3582(c)(1)(A)(i) and based on his individual circumstances. The Third

Circuit has explained that “[t]he mere existence of COVID-19 in a society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s . . . extensive and professional

efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d


                                          11
        Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 12 of 19




Cir. 2020). Though Mr. Goode has shown he suffers from asthma, he has not

demonstrated that his condition makes him uniquely susceptible to death or serious

illness from COVID-19.

       Mr. Goode’s medical records show that he has a history of mild asthma that

has recently presented as moderate persistent asthma. See ECF 127 at 2. The CDC

has identified “moderate to severe asthma” as one of several medical conditions that

“might” place an individual “an increased risk for severe illness from COVID-19.” 3

See     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html. Before the flare-up this spring, his asthma had been

generally “well controlled” with medication. See id. at 10. His recent symptoms have

been generally limited to difficulty breathing after walking short distances. See id.

at 2. Mr. Goode has denied experiencing shortness of breath and has not reported




3
  Some recent reports suggest "that asthma may not impact a person’s susceptibility to COVID-
19 as was initially believed.” United States v. Harris, 2020 WL 4788027, at *3 (E.D. Mich. Aug.
18, 2020) (citing Danny Harkin, Asthma is Absent Among Top Covid-19 Risk Factors, Early
Data Shows, The New York Times (Apr. 20, 2020)); see also United States v. Pomales, 2020 WL
4677596, at *2 (S.D.N.Y. Aug. 12, 2020) (noting “the evidence on this question is ‘mixed,’
meaning that ‘multiple studies . . . reached different conclusions about [the] risk associated' with
asthma”); United States v. Demirtas, No. CR 11-356 (RDM), 2020 WL 3489475, at *2 (D.D.C.
June 25, 2020) (stating it is an open question whether asthma and allergies, standing alone, place
people at a higher risk of severe illness or death resulting from COVID-19); COVID-19 and
Asthma: What Patients Need to Know, AMERICAN ACADEMY OF ALLERGY, ASTHMA &
IMMUNOLOGY, https://www.aaaai.org/conditions-and-treatments/library/asthma-library/covid-
asthma (reviewed Aug. 21, 2020) (“It is important to know that currently there is no evidence of
increased infection rates in those with asthma.”). In the face of this uncertainty, the Court defers
to the CDC and assumes individuals with asthma may be at greater risk of serious COVID-19
complications.

                                                12
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 13 of 19




any recent asthma attack, see id. at 2, and has not suggested that his asthma has

worsened since the summer. See ECF No. 134.

      Courts have denied compassionate release motions where a defendant’s

asthma symptoms were generally managed by medication, even if the severity of

those symptoms had fluctuated over time. See United States v. Pomales, No. 16-CR-

826, 2020 WL 4677596, at *2 (S.D.N.Y. Aug. 12, 2020) (denying motion where

“[defendant] has generally been able to manage his condition with his inhaler and

other preventative measures . . . and he has never been hospitalized or intubated on

account of his asthma); United States v. Ramos, No. 14-CR-484, 2020 WL 1685812,

at *2 (S.D.N.Y. Apr. 7, 2020) (finding forty-one-year old inmate with “chronic and

severe asthma” did not present an extraordinary or compelling circumstance because

“[his] medical records show no new asthma attacks, and that his asthma is being

treated by the BOP.”); but see United States v. Canini, No. 04-CR-283, 2020 WL

4742910, at *3 (S.D.N.Y. June 8, 2020) (granting release where defendant’s records

indicated his asthma was under-treated and that he was denied his prescribed steroid

inhaler).

      As a Chronic Care Clinic patient, Mr. Goode receives regular health

screenings. In addition to his routine treatment, Mr. Goode has been seen by BOP

providers on at least three occasions since the start of the pandemic. See generally

ECF No. 127. Following those appointments, his prescriptions were updated to



                                        13
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 14 of 19




respond to his new asthma symptoms. See id. The record here shows that, even

despite a recent escalation of symptoms, Mr. Goode’s asthma condition remains well

monitored in his current setting.

       Mr. Goode argues that whether his symptoms are well-controlled is irrelevant

because the presence of COVID-19 in his facility places him in “immediate danger.”

ECF. No. 134 at 7. Other courts have rejected this argument. See, e.g., United States

v. Ackerman, No. 11-CR-740, 2020 WL 5017618, at *6 (E.D. Pa. Aug. 25, 2020). In

Ackerman, the Court explained that the mere possibility an inmate “might contract

COVID-19 and might be more likely to experience complications” is not enough to

warrant early release. Id. at *6. There, the Court declined to grant relief where the

defendant, who suffered from hypertension, failed to show that he lacked access to

appropriate care in prison or that his condition could not “be properly controlled via

medication or other appropriate medical care.” Id. at *5.The Court explained that the

prison’s ability to slow the virus’ spread to zero active cases by the time the opinion

was filed indicated that the BOP’s mitigation efforts were limiting the threat of

COVID-19 to inmates. Id. at *8. 4

       Other courts have also held that the presence of active COVID-19 cases alone

does not justify relief where cases appear to be declining or under control. See, e.g.,



4
 Attorney General Barr referred to the facility in question, FCI Danbury, as a hot spot
“experiencing significant levels of infection.” Ackerman, 2020 WL 5017618, at *7.

                                               14
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 15 of 19




United States v. Justis, No. 15-CR-416, 2020 WL 4365596, at *3 (E.D. Pa. July 29,

2020) (“When a prison is able to keep the number of positive COVID-19 cases low

. . . the risk of exposure is too speculative to render the circumstances extraordinary

and compelling.”); United States v. Thornton, No. CR 2:18-167-1, 2020 WL

4368155, at *4 (W.D. Pa. July 29, 2020) (“FCI Elkton has shown signs that BOP

measures designed to protect inmates . . . are helping to curtail the spread of the virus

. . . . [A]lthough the evidence indicates that Defendant may face a greater risk of

contracting Covid-19 at Elkton than at other locations, the degree of risk is not as

high as Defendant suggests and appears to be diminishing daily even as cases of

Covid-19 rise outside of the prison.”); United States v. Esparza, No. 1:16-CR-00122,

2020 WL 4805055, at *5 (E.D. Cal. Aug. 18, 2020) (“[I]n the past two months, the

active COVID-19 virus cases at FCI Danbury decreased significantly to the point of

zero active cases . . . . This development has convinced the court that the defendant's

medical conditions and the fact that some of those conditions place him at higher

risk of becoming seriously ill if infected by COVID-19, when considered in

combination with the status of the virus outbreak at his institution of confinement,

do not constitute extraordinary and compelling reasons warranting a reduction of his

sentence or his immediate release.”).

      The number of inmates and staff affected by COVID-19 within FCI

Petersburg Low has improved drastically since its peak. As of the date of this



                                           15
        Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 16 of 19




opinion, at least 147 FCI Petersburg Low inmates and 17 staff members have

recovered from the virus and there are no active positive cases among inmates. See

“COVID-19         Inmate     Test     Information,”     BUREAU       OF     PRISONS,

https://www.bop.gov/coronavirus/index.jsp (accessed Oct. 30, 2020). This trend

suggests that the BOP's mitigation efforts have been successful and that, at least for

now, the virus’ spread is under control in FCI Petersburg Low. Courts in our circuit

have consistently held that "[m]ere speculation concerning possible future

conditions does not constitute a ‘compelling reason’ for release.” United States v.

Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *6 (M.D. Pa. Aug. 5, 2020) (citing

United States v. Epstein, 14-CR-287-1, 2020 WL 2537648, *2 (D.N.J. May 19,

2020)). The record suggests that Mr. Goode was not exposed to COVID-19 during

FCI Petersburg Low’s recent spike in cases. The possibility that he will face some

future exposure is speculative considering that active cases in his facility are now

zero.

        Mr. Goode also argues that his rehabilitation weighs in favor of granting his

requested relief. “Rehabilitation . . . alone shall not be considered an extraordinary

and compelling reason” to grant early release. United States v. Rodriguez, 451 F.

Supp. 3d 392, 405 (E.D. Pa. 2020). Rather, rehabilitation may be considered in

conjunction with other factors. See id. (granting release where defendant suffered

from diabetes, high blood pressure, and liver disease and was near his scheduled



                                          16
      Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 17 of 19




release date). Because Mr. Goode has not demonstrated that his health problems

place him at a unique risk of susceptibility to the COVID-19 virus, and has not

argued that any other factors support his release, his rehabilitation alone cannot

support a finding that extraordinary and compelling reasons exist to grant release.

         ii.   § 3553(a) Factors

      Even if the Court had found that extraordinary and compelling reasons exist,

Mr. Goode’s Motion would fail based on a consideration of the § 3553 factors. See

18 U.S.C. § 3582(c)(1)(A). Before granting compassionate release, this Court must

consider the sentencing factors set out in § 3553 “to the extent they are applicable.”

Id. Those factors include “the history and characteristics of the defendant” and “the

need for the sentence imposed . . . to reflect the seriousness of the offense, to

promote respect for the law . . . and to afford adequate deterrence to criminal

conduct.” 18 U.S.C. § 3553.

      In his Reply Brief, Mr. Goode cites several cases where courts granted release

to defendants who he alleges committed more serious or more violent crimes than

the crimes of which he himself was convicted. See ECF No. 134 at 8. The cases Mr.

Goode cites are inapposite because each defendant had either a shorter time

remaining on his sentence, suffered from more serious health concerns, was older

than Mr. Goode, or some combination thereof. See United States v. Williams, No.

3:04-CR-95, 2020 WL 1751545 (N.D. Fla. Apr. 1, 2020) (granting release to elderly



                                         17
      Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 18 of 19




defendant convicted of armed robbery who experienced multiple heart attacks and

received quadruple coronary bypass surgery while in custody); United States v.

Muniz, No. 4:09-CR-0199, 2020 WL 1540325 (S.D. Tx. Mar. 30, 2020) (granting

release where defendant suffered from end-stage renal disease, diabetes, and arterial

hypertension); United States v. Bartrum, No. 1990 FEL 2059, 2020 D.C. Super.

LEXIS 9*, (D.C. Super. Jun. 16, 2020) (granting release to defendant convicted of

assault and firearms charges where defendant was receiving radiation treatment for

prostate cancer and was only two years from his projected release date).

      Mr. Goode is a designated career offender with more than five years

remaining on his sentence. He pleaded guilty to possession with intent to distribute

cocaine, heroin, and crack after being arrested within 1,000 yards of a school. These

are serious offenses that were met with an appropriately serious 210-month sentence.

That term fell within the applicable Sentencing Guidelines range and thus is

presumed reasonable. See United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir.

2020) (citing Rita v. United States, 551 U.S. 338 (2007)). Mr. Goode has taken steps

to better himself while incarcerated and is earnestly working on his rehabilitation.

These efforts have been rewarded by a 31-month sentence reduction for good

behavior and consideration for a transfer to a minimum-security camp facility.

However, this Court cannot find that reducing Mr. Goode’s sentence by an additional

55 months would appropriately reflect the seriousness of his offense or serve to



                                         18
       Case 2:10-cr-00177-CFK Document 137 Filed 11/02/20 Page 19 of 19




adequately deter similar future conduct. Accordingly, the Court finds that Mr. Goode

has failed to meet his burden in demonstrating that the § 3553 factors support

granting his Motion for Compassionate Release.

III.   CONCLUSION

       For the foregoing reasons, the Court will deny Defendant Richard Goode’s

Motion for Compassionate Release. An appropriate order will follow.




                                        19
